  Case 3:18-cv-00250-K Document 157 Filed 11/01/18                  Page 1 of 3 PageID 1737


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNIVERSITY OF SOUTH FLORIDA
RESEARCH FOUNDATION, INC.,

       Plaintiff,                                           Civil Action No.: 3:18-cv-00250-K

vs.

BRIT SYSTEMS, INC.,


       Defendant.

                       DEFENDANT BRIT SYSTEMS, INC.’S NOTICE
                        OF DISCLOSURE OF EXPERT WITNESSES

       Pursuant to Rule 26(a)(2)(a) of the Federal Rules of Civil Procedure and the Court’s

Scheduling Order [Dkt. No. 101],         Defendant, BRIT Systems, Inc. (“Defendant”), hereby

designates the following expert witnesses to testify at trial:

       1.      Richard Lee, CPA, ABV, ASA
               Managing Director
               Alix Partners
               2101 Cedar Springs Rd. Ste. 1100
               Dallas, TX 75201

       2.      David Alexander Clunie
               Proprietor
               PixelMed Publishing
               Bangor, PA

       3.      Alan Hardy Rowberg, M.D.
               2324 Eastlake Ave. E. Ste., 500
               Seattle, WA 98102




DEFENDANT BRIT SYSTEMS, INC.’S NOTICE OF DISCLOSURE OF
EXPERT WITNESSES - 1
 Case 3:18-cv-00250-K Document 157 Filed 11/01/18    Page 2 of 3 PageID 1738



     Dated: November 1, 2018        Respectfully submitted,


                                    By: /s/ John M. Jackson
                                    Robert P. Latham
                                    Texas State Bar No. 11975500
                                    blatham@jw.com
                                    John M. Jackson
                                    Texas State Bar No. 24002340
                                    jjackson@jw.com
                                    Sara K. Borrelli
                                    Texas State Bar No. 24037705
                                    sborrelli@jw.com
                                    JACKSON WALKER, LLP
                                    2323 Ross Avenue, Suite 600
                                    Dallas, TX 75201
                                    214-953-6000
                                    Fax: 214-953-5822

                                    Attorneys for Defendant BRIT Systems, LLC




DEFENDANT BRIT SYSTEMS, INC.’S NOTICE OF DISCLOSURE OF
EXPERT WITNESSES - 2
  Case 3:18-cv-00250-K Document 157 Filed 11/01/18             Page 3 of 3 PageID 1739



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system this 1st day of November 2018.



                                               /s/ John M. Jackson
                                               John M. Jackson




DEFENDANT BRIT SYSTEMS, INC.’S NOTICE OF DISCLOSURE OF
EXPERT WITNESSES - 3
